Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 1 of 94




                         EXHIBIT 30
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 2 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 3 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 4 of 94




                         EXHIBIT 31
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 5 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 6 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 7 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 8 of 94




                         EXHIBIT 32
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 9 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 10 of 94




                         EXHIBIT 33
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 11 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 12 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 13 of 94




                         EXHIBIT 34
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 14 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 15 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 16 of 94




                         EXHIBIT 35
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 17 of 94


   2336 Immokalee Road
   Naples, FL 34110
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com




    DELIVERED VIA EMAIL TO sisc@fiu.edu AND lissgarc@fiu.edu,
    FAX TO (305) 348-3272, AND U.S. MAIL



    Isis Carbajal de Garcia
    Senior University Counsel
    Florida International University
    Modesto Maidique Campus PC 511
    Miami, FL 33199

           Re: Academic Dismissal of Christina McLaughlin

    Dear Ms. Carbajal:
            You are hereby given formal notice that Christina McLaughlin intends to commence a
    lawsuit against Florida International University- School of Law for equitable relief of re-
    instatement of a student in good standing and damages exceeding $75,000.00. The following
    professors will be named as co-defendants: Joycelyn Brown; Howard Wasserman; Thomas E.
    Baker. The claims alleged will include, but not limited to, Infringement of the Fundamental right
    of Freedom of Expression and Freedom of Association; Fraud and Non-Disclosure; Breach of
    Fiduciary Duty.
            The basis of the claims relies on the following allegations: FIU and its professors
    intentionally nefariously targeted Christina because she was, and is, an active supporter of the
    Republican Party and of President Trump. Christina was well-known to have actively worked
    for various 2016 Republican campaigns. Christina has posted on her Facebook pictures of her
    with Governor Rick Scott; Congressman Francis Rooney and Ambassador John Bolton. FIU
    professors intentionally targeted Christina by refusing to provide any academic assistance and
    were intentionally biased in grading for the express purpose of removing her from FIU School of
    Law.
             Additionally, Christina will claim FIU permitted a hostile educational environment.
    Christina experienced distress by the overt ostracizing by FIU professors and students. FIU
                                                                                   n Day. Professor
    Baker gave a Constitutional Law
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 18 of 94



    acting mentally disabled and stating his                   s heroes
    Napoleon Bonaparte and Forrest Gump. Professor Wasserman spoke weekly in open class
    (Civil Procedure) about the illegality of the Trump administration illegality. Given the subject

    these instances, any reasonable observer would conclude the above-referenced behavior was
    meant to demean, intimidate, and retaliate against

    the United States, were mentally disabled, is egregious and demonstrates the hostile, threatening
    environment fostered by FIU. Professor Joycelyn Brown is a well-known liberal with radical
    ideology.
    grading rubric and purposely grading lower than the rubric permits. Prof. Brown consistently
                                                                                   a matter of
           All these professors showed unprovoked personal animus towards Christina.
            Additionally, FIU permitted the jerry-rigging of school policies to disadvantage Christina
    and to the benefit of mostly minority students. FIU                    s request for a grade
    review of Spring LSV. Her review request was delivered via email on May 22, 2017 and Federal

    appeal meeting on May 31, 2017                         est was based on specific and reasonable facts
    that merited a response. Professor                                             s request for grade
    review during her appeal meeting, stating the panel had                                          .
    FIU failed to take any further action on this request, ignored the outstanding request for review,
    and upheld the dismissal. Professor Wasserman refused to accept a letter of representation and
    refused to allow me, her formal legal counsel, to attend the Academic Review Committee appeal.
    Additionally, FIU has failed to timely respond to requests for all her educational records under
    FERPA. Christina alleges that FIU has acted in bad faith and is also in violation of rights
    guaranteed under FERPA. Additionally, your June 23, 2017 email, requesting a copy of the
    formal grade appeal, clearly indicates FIU has taken no action to remediate the harm caused to
                                                     -                                            through
    lack of transparency. Christina is the victim of discrimination and retaliation because of her
    political beliefs and active participation in the political process.
             This correspondence is a formal pre-suit notice and demands a written response within 10
    calendar days. This correspondence serves as constructive notice to the above-mentioned co-
    defendants who are employed by FIU School of Law. Please, forward accordingly. The above
    is not intended to be a complete recitation of all applicable law and/or facts, and shall not be
    deemed to constitute a waiver or rel                                      rights or remedies, whether
    legal or equitable, all of which are hereby expressly reserved, including but not limited to the
                                            Christina also reserves all rights to file complaints with all
    applicable federal and state agencies.
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 19 of 94




          Thank you for your consideration on this matter.

    Very Truly Yours,




    DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
    Florida Bar Number: 84479
    2336 Immokalee Road
    Naples, FL 34110
    Phone: (239) 229-8481
    Fax: (239) 449-3397
    Email: drdiana@dianamclaughlin.com
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 20 of 94




                         EXHIBIT 36
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 21 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 22 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 23 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 24 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 25 of 94




                         EXHIBIT 37
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 26 of 94


   2336 Immokalee Road
   Naples, FL 34110
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com


                                                                     Medicine                    Law
    June 16, 2017


    DELIVERED VIA EMAIL TO isisc@fiu.edu

    Isis Carbajal de Garcia
    Senior University Counsel
    Florida International University
    Modesto Maidique Campus PC 511
    Miami, FL 33199

             Re: Christina M. McLaughlin: In the matter of Academic Dismissal from FIU - School
    of Law

    Dear Ms. Carbajal de Garcia,

            I am an attorney representing the interests of Christina M. McLaughlin in all matters
    concerning her academic dismissal from Florida International University School of Law. Attached
    is a previous notice of representation that I hand delivered to Professor Howard Wasserman on
    May 31, 2017. However, Professor Wasserman refused to accept delivery. Please, ensure all future
    contact on this matter be sent, in writing, directly to me at the contact information listed below. If
    you have retained or plan to retain outside legal counsel on this matter, please forward this letter
    to them.

           Christina is requesting to inspect and review all of her FIU School of Law education
    records pursuant to the Family Educational Rights and Privacy Act (F.E.R.P.A.). Her education
    records include but are not limited to copies of all actual exams; assignments and corresponding
    grading and any other notes or annotations. Christina intends to copy all records.

            Additionally, Christina formally disputed her grade in LSV Spring semester and requested
    that her assignments and grading be reviewed. Her request was based on factual and substantial
    rationale that grading was incorrectly applied. Please, refer to her formal appeal to Dean Ansah.
    Dean Ansah ignored the request in the appeal and ignored the second request in an email prior to
    appearing before the Academic Review Committee. Furthermore, Professor Wasserman who

    proceeded with                                                                     jurisdiction over
                                        publishes no written policy or process to dispute a grade.

          FIU School of Law has ignored a legitimate grade dispute and proceeded with an Academic
    Review Committee appeal for reinstatement of academic standing despite the fact that there were
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 27 of 94



    and provided no venue or process in which to obtain a fair review of grading. FIU, through its
    agent (Professor Wasserman) refused to allow me to attend the appeal hearing despite the fact that

    was unethical and that FIU may be in violation of F.E.R.P.A by ignoring a formal written request
    for a grade review.

            Therefore, Christina is making a third and final formal request that the LSV Spring
    semester be reviewed. Additionally, Christina has a strong bel
    conduct showed a personal bias against her. Christina formally requests that her grade in Civil
    Procedure Spring Semester, taught by Professor Wasserman, be reviewed also. Christina and I are
    ready to inspect, review and copy all academic records and exams immediately.

            We reserve all rights under federal and state law. Please, be on notice that all academic
    records be must be preserved in the event of litigation. Please, respond to this correspondence by
    5 p.m. June 20, 2017. Any delay will severely prejudice my client s legal rights and may cause
    irreparable harm.

           Thank you for your attention to this matter.


    Very Truly Yours,




    DIANA MCLAUGHLIN, M.D., M.B.A., Esq.                        Christina M. McLaughlin
    Florida Bar Number: 84479
    2336 Immokalee Road
    Naples, FL 34110
    Phone: (239) 229-8481
    Fax: (239) 449-3397
    Email: drdiana@dianamclaughlin.com
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 28 of 94


   2336 Immokalee Road
   Naples, FL 34110
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com




    May 31, 2017


    HAND DELIVERED

    Dean Tawia Baidoe Ansah
    Acting Dean
    Florida International University- School of Law
    Rafael Diaz Balart Hall
    11200 SW 8th Street
    Miami, FL 33199

             Re: Christina M. McLaughlin: In the matter of Academic Dismissal from FIU - School
    of Law

    Dear Dean Ansah,

           I am an attorney representing the interests of Christina M. McLaughlin in all matters
    concerning her academic dismissal. Please, ensure all future contact on this matter be sent, in
    writing, to me at the contact information listed below. If you have retained or plan to retain legal
    counsel on this matter, please forward this letter to them.

             Thank you for your consideration on this matter.

    Sincerely,




    DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
    Florida Bar Number: 84479
    2336 Immokalee Road
    Naples, FL 34110
    Phone: (239) 229-8481
    Fax: (239) 449-3397
    Email: drdiana@dianamclaughlin.com
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 29 of 94




                         EXHIBIT 38
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 30 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 31 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 32 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 33 of 94




                         EXHIBIT 39
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 34 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 35 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 36 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 37 of 94




                         EXHIBIT 40
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 38 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 39 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 40 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 41 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 42 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 43 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 44 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 45 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 46 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 47 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 48 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 49 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 50 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 51 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 52 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 53 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 54 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 55 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 56 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 57 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 58 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 59 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 60 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 61 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 62 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 63 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 64 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 65 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 66 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 67 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 68 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 69 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 70 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 71 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 72 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 73 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 74 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 75 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 76 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 77 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 78 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 79 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 80 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 81 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 82 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 83 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 84 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 85 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 86 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 87 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 88 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 89 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 90 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 91 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 92 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 93 of 94
Case 1:20-cv-22942-XXXX Document 1-6 Entered on FLSD Docket 07/16/2020 Page 94 of 94
